Citation Nr: 1522091	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-17 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the VA Regional Office (RO) in Milwaukee, Wisconsin.

The case was remanded in February 2015 for the RO to review additional evidence.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was previously represented by an attorney in this matter.  However, in February 2015, the Veteran signed a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" in favor of the representative listed on the first page.  Consequently, the Board recognizes the service organization shown on the first page as the Veteran's current representative.


FINDINGS OF FACT

1.  By an unappealed October 2009 rating decision, the RO continued its previous denial of service connection for a right shoulder disorder on the basis that there was no evidence showing a nexus between a right shoulder disorder and his military service.

2.  Evidence received after the October 2009 denial relates to unestablished facts necessary to substantiate the claim of service connection for a right shoulder disorder and raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The RO's October 2009 continued denial of the claim of service connection for a right shoulder disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final October 2009 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is reopening the Veteran's claim and is remanding the underlying issue of service connection, no discussion with respect to VA's duties to notify and assist is necessary.  

Service connection for a right shoulder disorder was initially denied in July 2009 because the evidence did not show that any disorder was related to the Veteran's military service.  An October 2009 rating decision continued the prior denial as no new evidence showing a nexus to the Veteran's military service was received.  After receiving notice of the October 2009 decision, the Veteran did appeal the denial of that issue.  Later, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140 (1991).  

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, relevant evidence of record at the time of the October 2009 rating decision consisted of the Veteran's STRs, a June 2009 VA examination, and the Veteran's contentions.  His STRs showed two right shoulder injuries, but no chronic right shoulder disorder.  At the June 2009 examination, he was diagnosed with minimal degenerative change involving the acromioclavicular (AC) joint of the right shoulder; a negative nexus opinion was provided.  The Veteran's contentions were that he injured his right shoulder in service and had current symptoms.  

In October 2009, the RO denied service connection because there was no competent evidence that a right shoulder disorder was related to the Veteran's military service.  The Veteran did not appeal the RO's decision and no pertinent evidence was received prior to the expiration of the appeal period; that denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362 (2011).  

The relevant evidence received since the denial consists of treatment records, April and November 2013 VA examinations, the Veteran's contentions, and a lay statement dated in March 2012.  The Veteran's contentions and the lay statement suggest that he has had a continuity of symptomatology since service.  In the March 2012 statement, the Veteran said that he had shoulder pain since separation from service.  

The evidence of record obtained since the October 2009 rating decision, particularly the Veteran's contentions regarding continuous symptomatology since service, suggest that a right shoulder disorder may be related to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a right shoulder disorder.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen this previously denied claim.  


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened.


REMAND

A remand is necessary for the underlying issue of service connection for a right shoulder disorder.  The Veteran reported to a November 2013 VA examiner that he had surgery on his right shoulder at the Mayo Clinic in La Crosse, Wisconsin in December 2010 or 2011.  As those records have not been obtained and could contain pertinent information pertaining to this claim, the Board finds that a remand is necessary to obtain these records.

The April 2013 and November 2103 VA negative opinions appear to be based, in part, on a lack of continuous treatment of the right shoulder since service and the lack of corroborating evidence of right shoulder symptoms since service.  Thus, it appears that the only rationale for the negative opinions is the lack of postservice treatment records recording the Veteran's symptoms.  Thus, the opinions are inadequate.  

After any additional records are obtained on remand, another opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for right shoulder complaints since 2009.  The Board is particularly interested in records of surgery and treatment received from the Mayo Clinic in La Crosse and from the Tomah VA Medical Center.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, the Veteran should be afforded an appropriate VA examination to determine the current nature and likely etiology of any right shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review before the examination.  

Based on the examination and review of the records, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed right shoulder disability is related to the Veteran's service.

The examiner should specifically consider the Veteran's report of continuous symptoms since service, regardless of whether there are contemporaneous treatment records.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


